DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 13 are amended.
Claim 11 is cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10, 12-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2011/0018571).

Regarding claim 1, Kim discloses a display panel comprising (see par 0003; discloses invention relates to a liquid crystal display (LCD) device): a substrate comprising a display area and a non-display area around the display area (see fig. 4; par 0046; discloses LCD device 100 includes a display area DA and first, second, third and fourth non-display areas NDA1, NDA2, NDA3 and NDA4 outside the display area DA); a plurality of scan lines on the substrate at the display area; a plurality of data lines on the substrate at the display area and crossing the plurality of see fig. 4; par 0047; discloses gate lines GL and data lines DL are formed in the display area DA on an array substrate and cross each other to define pixel regions P); and a test circuit portion on the substrate at the non-display area, wherein the test circuit portion is connected to the plurality of data lines (see fig. 5; par 0054; discloses first, second and third data testing lines IDL1, IDL2 and IDL3, and a first data enable line DEL1 are formed in the third and fourth non-display areas NDA3 and NDA4), wherein the test circuit portion comprises: a lighting test signal line (see fig. 5; discloses plurality of data testing pads IP1-IP3;); a second transistor having a gate electrode, a first electrode and a second electrode, the first electrode being connected to a second data line among the plurality of data lines (see fig. 5; discloses transistor ITr1 comprising a gate electrode, a first electrode and a second electrode connected to data line DL; see par 0055; discloses The first testing thin film transistors ITr1 may be connected to the data lines DL and spaced apart from each other with the same pitch as the data lines DL); and a crack detection circuit line having first and second end portions, the first end portion being connected to the second electrode, the second end portion being connected to the lighting test signal line (see fig. 5; discloses data testing lines IDl1-IDl3 where one end of the data testing lines connected to one electrode of transistor ITr1 and second end of the data testing lines connected to Data test pads IP1-IP3);
wherein the first and second end portions are spaced apart from each other in a first direction extending in a same direction as the plurality of data lines (see fig. 5; discloses the first end portion and second end portion of lines IDL1-IDL3 are spaced in vertical direction; the first end portion of the lines IDL1-IDL3 is disposed on the non-display region 2 and the second end portion of the lines IDL1-IDL3 is disposed on the non-display region 1; further line IDL1-IDL3 extending in the vertical direction and the plurality of data lines extends vertically as well; see par 0056;);
	Kim doesn’t expressly disclose wherein the first and second end portions are linearly aligned with each other in a first direction extending in a same direction as the plurality of data lines;
	However Kim discloses the testing pads may be formed in the driving IC region or may be formed in the first non-display region excluding the driving IC region (see par 0049; discloses testing pads, which are connected to the first testing thin film transistors, may be formed in the driving IC region or may be formed in the first non-display area NDA1 excluding the driving IC region);
	Therefore it would have been obvious to one having ordinary skill in the art to dispose the testing pads in the driving IC (see fig. 4; discloses the driving IC formed in the non-display area 1) or dispose the testing pads in any other region as a design choice and still achieve the same predictable results of detecting cracks on the display panel. Therefore moving the testing pad from one region to another region doesn’t change the functionality of the testing pads or the device itself; Hence it is a matter of design choice to linearly align the first and second ends of the crack detection circuit line and disposed in vertical direction as Kim suggest the testing pads may be disposed in different regions of the panel.


With respect to claim 9, Kim discloses wherein the pixel comprises: a first pixel which displays a red color; a second pixel which displays a green color; and a third pixel which displays a blue color (see par 0058; discloses The first, second and third data testing pads IP1, IP2 and IP3 are electrically connected to the data lines GL of red, green and blue sub-pixels R, G and B, respectively).

With respect to claim 10, Kim discloses wherein each of the first, second and third pixels are provided in plural (see fig. 5; discloses the red, green and blue pixels are provided in plural), and the data line comprises: a first data line connected to a plurality of first pixels; the second data line connected to a plurality of second pixels; and a third data line connected to a plurality of third pixels (see fig. 5; discloses a first data line DL1 connected to a first plurality of red sub-pixels in a first column; a second data lines DL2 connected to second plurality of green sub-pixels in a second column and a third data line DL3 connected to a plurality of blue sub-pixels in third column;).


With respect to claim 12, Kim discloses wherein the test circuit portion further comprises a first transistor connected between the lighting test signal line and a first data line among the plurality of data lines; and a third transistor connected between the lighting test signal lines and a third data lines among the plurality of data lines (see fig. 5; discloses a first transistor ITr1 connected between the data test line IDL1 and the first data line DL1 and a third transistor ITr1 connected between the data test line IDL3 and the third data lines DL3.).

With respect to claim 13, Kim discloses a method of detecting a crack in a display panel comprising a display area (see par 0036; detecting disconnection of the data link lines according to transmission of the light caused by the second electric field), in which a pixel column connected to a data line are disposed (see fig. 4;  data lines DL; par 0047; discloses Gate lines GL and data lines DL are formed in the display area DA on an array substrate and cross each other to define pixel regions P), and a non-display area around the display area (see fig. 4; NDA1, NDA2, NDA3, NDA4; par 0046; discloses the COG type LCD device 100 includes a display area DA and first, second, third and fourth non-display areas NDA1, NDA2, NDA3 and NDA4 outside the display area DA), the method comprising: applying a lighting signal to the data line through a crack detection circuit line of a test circuit portion (see par 0080; discloses a predetermined voltage, which is greater than threshold voltages of the first testing thin film transistors ITr1, is applied to the first testing thin film transistors ITr1 through the first data enable pad IP4, and the first testing thin film transistors ITr1, which are disposed in the second non-display area NDA2 and connected to the ends of the data lines DL, turn on. A common voltage is applied to the common electrode (not shown) on the color filter substrate (not shown) through the first common pad IP12, and predetermined voltages are applied to the first, second and third data testing pads IP1, IP2 and IP3. Thus, pixel voltages are applied to the pixel electrodes (not shown) in the pixel regions connected to the (4n-3)th gate lines, that is, the first odd gate lines GL1, through the first, second and third data lines DL1, DL2 and DL3. The pixel voltages may be sequentially applied); detecting whether or not the pixel column emits light; and determining whether or not a crack has occurred in the display panel based on a result of the detecting whether or not the pixel column emits light (see par 0081; discloses Here, defects of the sub-pixels can be detected because there is no light in the pixel regions having defects. In addition, when the data lines or the gate lines are disconnected, there is no light in the pixel regions connected to the disconnected lines, and the line defects can be detected);
wherein the test circuit portion comprises: a lighting test signal line (see fig. 5; discloses plurality of data testing pads IP1-IP3;); a second transistor having a gate electrode, a first electrode and a second electrode, the first electrode being connected to a second data line among the plurality of data lines (see fig. 5; discloses transistor ITr1 comprising a gate electrode, a first electrode and a second electrode connected to data line DL; see par 0055; discloses The first testing thin film transistors ITr1 may be connected to the data lines DL and spaced apart from each other with the same pitch as the data lines DL); and a crack detection circuit line having first and second end portions, the first end portion being connected to the second electrode, the second end portion being connected to the lighting test signal line (see fig. 5; discloses data testing lines IDl1-IDl3 where one end of the data testing lines connected to one electrode of transistor ITr1 and second end of the data testing lines connected to Data test pads IP1-IP3); wherein the first and second end portions are spaced apart from each other in a first direction extending in a same (see fig. 5; discloses the first end portion and second end portion of lines IDL1-IDL3 are spaced in vertical direction; the first end portion of the lines IDL1-IDL3 is disposed on the non-display region 2 and the second end portion of the lines IDL1-IDL3 is disposed on the non-display region 1; further line IDL1-IDL3 extending in the vertical direction and the plurality of data lines extends vertically as well; see par 0056;);
Kim doesn’t expressly disclose wherein the first and second end portions are linearly aligned with each other in a first direction extending in a same direction as the plurality of data lines;
	However Kim discloses the testing pads may be formed in the driving IC region or may be formed in the first non-display region excluding the driving IC region (see par 0049; discloses testing pads, which are connected to the first testing thin film transistors, may be formed in the driving IC region or may be formed in the first non-display area NDA1 excluding the driving IC region);
	Therefore it would have been obvious to one having ordinary skill in the art to dispose the testing pads in the driving IC (see fig. 4; discloses the driving IC formed in the non-display area 1) or dispose the testing pads in any other region as a design choice and still achieve the same predictable results of detecting cracks on the display panel. Therefore moving the testing pad from one region to another region doesn’t change the functionality of the testing pads or the device itself; Hence it is a matter of design choice to linearly align the first and second ends of the crack detection circuit line and disposed in vertical direction as Kim suggest the testing pads may be disposed in different regions of the panel.

With respect to claim 21, Kim discloses wherein a lighting signal of the lighting test signal lines it not applied to the second transistor when the crack has occurred, and wherein the crack detection circuit is disconnected when the crack has occurred (see par 0081; discloses defects of the sub-pixels can be detected because there is no light in the pixel regions having defects. In addition, when the data lines or the gate lines are disconnected, there is no light in the pixel regions connected to the disconnected lines, and the line defects can be detected).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-8, 20 are objected to as being directly or indirectly dependent upon claim 2.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are objected to as being directly or indirectly dependent upon claim 14.



Response to Arguments
Applicant’s arguments with respect to claims 1, 13 have been fully considered however they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 13, applicant’s representative argued that Kim fails to disclose wherein the first and second end portions are spaced apart from each other and linearly aligned with each other in a first direction extending in a same direction as the plurality of data lines; 
However examiner respectfully disagrees Kim discloses the driving IC comprising the testing pads on the first non-display region (see fig. 4); Kim further suggests the testing pads which are connected to the thin fil transistors may be formed in the driving IC region or may be formed in the first non-display region area excluding the driving IC region; which means the location of the testing pads on the display panel may be changed without affecting the functionality of the device or the crack detection circuit; Hence it is implicit that the second end point of the testing lines would be disposed and connected to the testing pads either in the driving IC or any other region of the panel. Therefore it is a matter of design choice to linearly align the first and second endpoints of the crack detection circuit line in the vertical direction and still achieve the same predictable results. Hence the rejection is maintained.

Conclusion
                       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624